ORDER

PER CURIAM.
Perma Tech Systems, Inc. (employer) and Liberty Mutual Insurance Co. (insurer) appeal the reversal of the Administrative Law Judge’s finding and order by the Labor and Industrial Relations Commission for the employer/insurer to pay for reasonable costs of employee’s left knee replacement surgery and necessary aftercare. The awards are supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value.
The awards are affirmed. Rule 84.16(b).